Case 1:19-cr-00253-TSE Document 478 Filed 05/01/21 Page 1 of 14 PageID# 2657




                      UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

UNITED STATES OF AMERICA                       )       Case No. 1:19-CR-253
                                               )
                                               )       Hon. T.S. Ellis, III
               v.                              )       Sentencing Hearing: May 7, 2021
                                               )
DARRYL JULIUS POLO,                            )
                                               )
               Defendant.                      )


                                 POSITION ON SENTENCING

       Darryl Julius Polo, by counsel, hereby submits the following Position on Sentencing. Mr.

Polo comes before the Court having accepted responsibility for, inter alia, Conspiracy to Commit

Criminal Copyright Infringement. The United States Probation Office (“Probation”) has assessed

the guideline range to be 63 to 78 months. As explained below, the parties’ plea agreement in this

case contemplates a guideline range of 41 to 51 months. While Mr. Polo acknowledges that his

conduct was serious and deserving of punishment, he respectfully submits that the Pre-Sentence

Report’s (“PSR”) guideline range overstates the seriousness of his offense conduct and understates

the mitigating circumstances present here,

                                                                                     .

       For the reasons that follow, Mr. Polo respectfully submits that the Court should use the

guideline range contemplated in the parties’ plea agreement as a starting point. He further submits

that a sentence of no more than 36 is a just punishment for his conduct and would avoid

unwarranted sentencing disparity with other copyright infringement cases resolved in this Division

and across the country. In short, a sentence of 36 months is sufficient but not greater than necessary

to achieve the goals of sentencing.



                                                   1
Case 1:19-cr-00253-TSE Document 478 Filed 05/01/21 Page 2 of 14 PageID# 2658




                                              Background

      Mr. Polo was arraigned on 11 counts of a 19-count Indictment on September 27, 2019. The

charges stem from his illegal operation of a subscription-based service that allowed users to stream

and download copyrighted movies and shows, and his work at “Jetflicks,” another such

subscription-based service managed by defendant Dallman. Three months after the arraignment,

Mr. Polo, who lives in Las Vegas, flew back to Virginia and entered a guilty plea to Counts 1, 6,

8, 11, and 16.



      In Mr. Polo’s plea agreement, the parties stipulated to the following guideline provisions:


          •   Counts One, Six, Eight, Eleven, and Sixteen involve substantially the same harm
              because their offense levels are determined largely on the basis of the total amount
              of harm or loss, and therefore shall be grouped together into a single Group pursuant
              to section 3D1.2(d);

          •   Pursuant to § 3D1.3(b), the defendant’s offense level is to be determined using
              the criminal infringement of copyright guideline (i.e., section 2B5.3) because it
              produces a higher offense level than the laundering of monetary instruments
              guideline (i.e., section 2S1.1)


          •   The defendant’s base offense level is 8 pursuant to section 2B5.3(a);

          •   The infringement amount is more than $250,000, but not greater than $550,000, thus
              resulting in a 12-level increase pursuant to sections 2B5.3(b)(1) and 2B1.1(b)(1)(G);


          •   The offense involved the display, performance, publication, reproduction, or
              distribution of a work being prepared for commercial distribution, resulting in a 2-
              level increase pursuant to sections 2B5.3(b)(2); and

          •   The offense involved the manufacture, importation, or uploading of infringing items,
              resulting in a 2-level increase pursuant to sections 2B5.3(b)(3).




                                                 2
Case 1:19-cr-00253-TSE Document 478 Filed 05/01/21 Page 3 of 14 PageID# 2659




As contemplated in the plea agreement, after adjustment for acceptance of responsibility, the

resulting offense level is 21, and the guideline range 41-51 months because Mr. Polo is in criminal

history category II.

       The PSR found that the offense level should be determined under section 2S1.1 rather than

the copyright infringement guideline, 2B5.3. The PSR assesses two additional two-level

enhancements—one under U.S.S.G. § 2S1.1(b)(2)(B) because Mr. Polo was convicted under 18

U.S.C. § 1956, and the other for use of special skill pursuant to U.S.S.G. § 3B1.3. The defense

agrees with the government that the Court should calculate the offense level based on section

2B5.3 consistent with the parties plea agreement. See Gov’t. Sent. Memo, p. 5 Doc. No. 476. If

the Court applies section 2B5.3, a two-level enhancement because the defendant was convicted

under 18 U.S.C. §1956 would not apply. See Gov’t. Sentencing Memo, p. 6. As such, Mr. Polo

agrees with the government that the Court should not apply this enhancement. As set forth below,

the defense objects to the application of § 3B1.3.

       Moreover, the defense respectfully submits that the offense level and resulting guideline

range (41-51 months) contemplated in the plea agreement should be the starting point for the

Court’s analysis. This would allow Mr. Polo to benefit from his early and earnest acceptance of

responsibility while also taking into account his specific offense conduct.




                                                 3
Case 1:19-cr-00253-TSE Document 478 Filed 05/01/21 Page 4 of 14 PageID# 2660




                      . His sentencing hearing was continued several times due to the COVID-19

pandemic.

       Mr. Polo has been under conditions of pre-trial supervision since his arraignment in

September 2019 and has not incurred a single violation. PSR ¶¶ 6-8. Given his perfect compliance

over the last year and a half, Mr. Polo will request that he be permitted to self-surrender to his

sentence.1

       I.      Objection to the PSR

       Mr. Polo objects to the two-level enhancement for Use of a Special Skill pursuant to

U.S.S.G. § 3B1.3. PSR ¶ 83. First, as the government points out, the PSR uses the money

laundering guideline—section 2S1.1—to determine offense level. Mr. Polo did not use a special

skill to launder money. See Gov’t. Sentencing Memo, p. 6, Doc. No. 6. Thus, under the offense

guideline used by the PSR, the enhancement is incorrectly applied.

       But even if the offense level is found under the copyright guideline, the special skill

enhancement cannot apply because the guideline itself prohibits its application where the special

skill is accounted for in the base offense level or specific offense characteristic: “This adjustment

may not be employed if an abuse of trust or skill is included in the base offense level or specific

offense characteristic.” U.S.S.G. § 3B1.3. Here, Mr. Polo’s use of his computer skills is already

captured by the specific offense characteristic enhancement applied under section 2B5.3, which

applies a 2-level increase because the “offense involved the manufacture, importation, or

uploading of infringing items.” U.S.S.G. § 2B5.3(b)(3)(A).




1




                                                 4
Case 1:19-cr-00253-TSE Document 478 Filed 05/01/21 Page 5 of 14 PageID# 2661




       The limitation in section 3B1.3 is designed to avoid punishing people twice for harm that

is inherent in the offense. For example, in United States v. Young, the D.C. Circuit refused to

apply the special skill enhancement to a man who manufactured PCP simply because the

manufacture of PCP is inherently a highly complex and dangerous process. 932 F.2d 1510, 1512–

13 (D.C. Cir. 1991). In so holding, the court noted that “[e]mploying the same logic, the

government could also argue that a § 3B1.3 enhancement is due whenever an offense involves

some skill that the general public does not possess: counterfeiting U.S. currency or manufacturing

a bomb are two likely examples.” Similarly, here, Mr. Polo used a special skill—uploading

infringing items—that the general public may not possess, but his use of it is already included in

specific offense characteristic section 2B5.3. Therefore, an additional two-level enhancement

under section 3B1.3 cannot apply.

       In short, section 3B1.3 cannot, by definition, apply to Mr. Polo’s case because the skill that

allowed Mr. Polo to obtain and ultimately “upload” copyrighted TV and movies form the basis of

his Use of Special Skill enhancement as described by the PSR. PSR ¶ 69.

                                         Sentencing Argument

       I.      Legal Standard

       Fifteen years after the Supreme Court’s decision in United States v. Booker, 543 U.S. 220

(2005), it is now “emphatically clear” that the “Guidelines are guidelines – that is, they are truly

advisory.” United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc). The Guidelines

are no longer “the only consideration” at sentencing. Gall v. United States, 552 U.S. 38, 49 (2007).

Rather, the Guidelines merely provide a “starting point” for the Court’s sentencing considerations.

Id.; accord Cunningham v. California, 549 U.S. 270 (2007). While a sentencing court must

consider the Guidelines as a starting point, a court should not presume “that the Guidelines range


                                                 5
Case 1:19-cr-00253-TSE Document 478 Filed 05/01/21 Page 6 of 14 PageID# 2662




is reasonable.” Gall, 552 U.S. at 50. Instead the Court is to impose a sentence after “mak[ing] an

individualized assessment based on the facts presented” in each particular case. Id. Moreover, the

Court need not find “’extraordinary’ circumstances to justify a sentence outside of the Guidelines

range.” Id. at 47. The Supreme Court’s decisions in Gall, Cunningham, and Kimbrough v. United

States, 552 U.S. 85 (2007), significantly broadened the discretion of courts to impose a less

stringent sentence than the one suggested by the Guidelines. The Court should exercise its broad

discretion in this case and impose a sentence below the Guidelines for the reasons that follow.

       a.   Mr. Polo’s History and Characteristics

       The attached letters are the most accurate and comprehensive testament to Mr. Polo’s

fundamentally good and generous character. Undersigned counsel references a few letters here,

but respectfully requests that the Court consider each letter submitted on Mr. Polo’s behalf. For

example, Mr. Polo’s cousin, Ashley Moawad, writes, “I’ve never known Darryl to be anything but

a loving, caring, and helpful person.” 2 Another cousin describes him as “a wonderful father and

step father, loving son and a great big cousin that I can always count on.” 3 A close friend writes,

“while I have always been impressed with Darryl’s business drive and computing skills, I really

got a chance to be impressed by his mind and his caring nature for strangers.”4

       Darryl Polo was born in 1983 in Detroit, Michigan. At first blush, Darryl had a typical

lower-middle childhood, but beneath the surface his childhood was turbulent and unstable.

Throughout Darryl’s childhood, his father was addicted to crack cocaine. His father’s crack

addiction exacerbated the family’s financial instability and defined Darryl’s youth: his most vivid

memories include his father coming home high and breaking objects around the house. Darryl’s


2
  Letter of Ashley Moawad, attached hereto as part of Exh 1.
3
  Letter of Irene Slepsky.
4
  Letter of Christopher Gelstein.
                                                 6
Case 1:19-cr-00253-TSE Document 478 Filed 05/01/21 Page 7 of 14 PageID# 2663




father is presently 20 years sober and Darryl enjoys a close relationship with both of his parents,

though he will be the first to admit that he has not fully recovered from the emotional trauma his

father inflicted on the family during the years he struggled with his crack addiction.

         At a young age and often unsupervised, Darryl began running around with a fast crowd.

He got into trouble and dropped out of high school.




         When Darryl was 20 years old, he married his high school sweetheart, Kristen Bowren. As

Ms. Bowren herself acknowledges, they were married “too young.” 5 The pair were on again and

off again for years. In 2010, Mr. Polo visited Ms. Bowren and discovered Ms. Bowren in a

compromising position with another man. Upon seeing his wife with the other man, he lost his

temper and assaulted the man. He was charged and pleaded guilty to home invasion. After the

incident, Mr. Polo decided to start over: he packed up his belongings and moved to Las Vegas,

where a friend had told him he could find work in computer programming. In doing so, Mr. Polo

was not attempting to evade law enforcement. He will return to Michigan following his sentencing

to turn himself in on warrants that stemmed from his incident with Ms. Bowren.

         It is important to highlight Ms. Bowren’s letter to the Court here. Ms. Bowren explains

that the two married very young and “started to have marital problems due to being young and not



5
    Letter of Kristen Bowren.
                                                 7
Case 1:19-cr-00253-TSE Document 478 Filed 05/01/21 Page 8 of 14 PageID# 2664




understanding how to resolve them like mature adults.”6 She adds that they have put their

differences aside and are now “great co-parents.” 7 Ms. Bowren adds to the chorus of other friends

and family when she writes, “I watched Darryl grow up over the years, he became a great person

and father!”8   So while the incident between Mr. Polo and Ms. Bowren has had rippling

consequences on Mr. Polo’s life and appears to be very serious on paper, in reality the two have

mended fences and recovered from the incident to such an extent that they are able to successfully

co-parent their children.

        b. Nature and Circumstances of the Offense

        Mr. Polo moved to Las Vegas in 2008, with the hopes of turning over a new leaf. He had

long been talented in computers and a friend told him that there were good tech jobs to be found

in Las Vegas. Indeed, Mr. Polo was quickly hired to be a computer programmer at Atwoodz, a

website design and e-commerce marketing company.




                                                                                   . At the same

time, Mr. Polo operated his own streaming service called “ISIA.”

        As Mr. Polo explains to the Court, he knew what he was doing was illegal, but he

rationalized it by telling himself that he was not harming anyone. He has since been completely

disabused of this fallacy and explains: “I have learned about the impact my crime has on the whole



6
  Id.
7
  Id.
8
  Id.
                                                8
Case 1:19-cr-00253-TSE Document 478 Filed 05/01/21 Page 9 of 14 PageID# 2665




industry and I understand why the prosecution takes it seriously. To say this has been a wake-up

call is an understatement.” 9 Mr. Polo has expressed his remorse to his family and friends. For

example, one friend writes, “he’s owned his mistakes and he has no intention of repeating them.”10

Another relative writes, “I understand Darryl Polo has charges against him for violating criminal

copyright laws and money laundering. After spending sometime [sic] with Darryl Polo and

discussing this situation, I can say he is deeply disappointed in himself and his actions. Your

Honor, Darryl Polo has been upset and distressed about the mistakes he’s made.”11



                                     . As soon as he learned of the arrest warrant pending in this

district, he appeared before the Court for an initial appearance. Doc. No. 37. Just a few months

later, he pleaded guilty to a multi-count information. Doc. No. 131. Due to circumstances out of

his control, his sentencing was continued for over a year; during this period, he has never violated

a single condition of his release.

       c. The Guideline Range

       As stated above, undersigned counsel respectfully requests that the Court use the

sentencing guideline range—41-51 months—contemplated by the plea agreement as a starting

point in Mr. Polo’s case. 12 The plea agreement stipulated that the infringement amount is more




9
  Letter of Darryl Polo.
10
   Letter of Nelson Haskett.
11
   Letter of Kaitlin Godla.
12
    The government claims an infringement value of $49 million—a figure that is wildly
speculative. Certainly, this number does not reflect actual pecuniary loss caused by Mr. Polo
because consumers of “streamed” shows and movies do not typically purchase each individual
show. Instead, consumers purchase a subscription—often to multiple services—which allows
them to view streaming content at any time. The government’s calculation is also undermined by
the parties’ plea agreement, in which the parties stipulated that the infringement amount was not
greater than $550,000.
                                                  9
Case 1:19-cr-00253-TSE Document 478 Filed 05/01/21 Page 10 of 14 PageID# 2666




than $250,000, but not greater than $550,000, thus resulting in a 12-level increase pursuant to

sections 2B5.3(b)(1) and 2B1.1(b)(1)(G)and stipulated to other enhancements, which Mr. Polo

does not dispute. Taking all other circumstances into consideration, counsel submits that a

sentence below this range—36 months—is the appropriate sentence in this case.

       d. The need to avoid unwarranted sentencing disparities.

       A survey of copyright infringement cases in both this district and nationwide show that

district judges tend to vary downward in copyright infringement cases, even in cases where the

“infringement value” is substantial. 13 While of course no two cases or defendants are identical,

two cases prosecuted in this Division—“NinjaVideo” and “Megaupload”—are similar to this case

in that the defendants owned and operated websites which made infringed material available to

customers. In 2011, a number of defendants were convicted of, inter alia, copyright infringement

for operating “NinjaVideo,” a website which offered visitors infringed movies and television

shows to view or download for a “donation.” The defendants earned additional income from paid

advertisements. The lead NinjaVideo defendant and co-founder of NinjaVideo, Beshara, not only

founded the website but recruited co-conspirators. Beshara set the lineups of pirated television

show and movies available for viewing on NinjaVideo.net. 14 Unlike Mr. Polo, Beshara was openly

defiant in her refusal to cooperate and requested that the following language be added to her

statement of facts: “The Defendant will not cooperate with the investigation of any co-defendant

or unindicted individuals involved in NinjaVideo.”15       Though she was the most culpable

defendant, Beshara was sentenced to 22 months—a sentence well below the 46 to 57 month




13
   See Exhibit 3, charting examples of copyright infringement cases and in other districts.
14
   Position of the United States with Respect to Sentencing, United States v. Beshara, No. 11-cr-
447-001 (E.D. Va. Dec. 30, 2011) ECF No. 91.
15
   Id. at 3, ECF No. 91.
                                               10
Case 1:19-cr-00253-TSE Document 478 Filed 05/01/21 Page 11 of 14 PageID# 2667




guideline range. The second lead NinjaVideo defendant Smith, who designed the website and

made agreements with advertisers, also received a downward variance and was sentenced to 14

months imprisonment. 16

       The instant case is also similar—albeit smaller in scope—to the “Megaupload Conspiracy,”

which is still pending in this Division but for one defendant who has been sentenced for his role

in the conspiracy. The Megaupload conspirators are charged with operating a streaming service

similar to Jetflicks and ISIA. According to the Megaupload Indictment, the defendants “engaged

in a criminal copyright infringement and money laundering on a massive scale with estimated

harm to copyright holders well in excess of $500,000,000 and reported income of in excess of

$175,000,000.” 17 The Indictment further charges the defendants with operating a commercial

website [Megaupload] and service . . . that reproduces and distributes copies of popular

copyrighted content over the Internet without authorization.” 18 The Megaupload conspiracy is

vast in scope: it existed for over five years and “Megaupload.com was at one point in its history to

be the 13th most frequently visited website on the entire Internet.”19 Megaupload’s income derived

from premium subscriptions and online advertising. According to the Indictment, the Megaupload

conspirators directly paid millions of dollars to uploaders through online payments.           The

Conspiracy “directed the bulk of its revenues to the defendants, corporate entities they control,

other co-conspirators, and employees for their financial gain.” 20 While the most culpable members

of the Megaupload conspiracy are abroad and their cases are pending, one defendant, Andrus



16
    Sentencing, United States v. Beshara, No. 11-cr-447-001 (E.D. Va. Jan. 6, 2012) ECF No. 96,
116; .
17
    Indictment ¶ 1, United States v. Nomm, No. 12-cr-00003-LO-8, (E.D. Va. Jan. 5, 2012) ECF
No. 1.
18
   Id. ¶ 2, ECF No. 1.
19
    Id. ¶ 3, ECF No. 1.
20
    Id. ¶ 5, ECF No. 1..
                                                11
Case 1:19-cr-00253-TSE Document 478 Filed 05/01/21 Page 12 of 14 PageID# 2668




Nomm, was extradited to this District from New Zealand and pleaded guilty to conspiracy to

commit copyright infringement. Nomm admitted that he and the co-conspirators were aware that

users of the Megaupload websites stored infringed content.21 Presumably because Nomm was

considered to be minimally culpable, Nomm pleaded guilty pursuant to Rule 11(c)(1)(C) of the

Federal Rule of Criminal Procedure wherein the parties agreed that Nomm would be sentenced to

12 months and one day.22 The Court accepted the plea and imposed the agreed-upon sentence.

        Mr. Polo does not argue that he is exactly similarly situated to the NinjaVideo defendants

or to defendant Nomm. Indeed, he is not requesting a sentence close to the sentences the

NinjaVideo defendants—even the lead defendants—received. That said, these two cases illustrate

that district judges have imposed below-guidelines sentences in copyright infringement cases

involving the distribution of infringing material through sites similar to that of Jetflicks and ISIA.

As such, a sentence below Mr. Polo’s guideline range would avoid unwarranted sentencing

disparities.

        e. Thirty-Six months is a just punishment and an adequate deterrent.

        A sentence of 36 months would be the longest sentence Mr. Polo will have served. This

extended period of time away from his family, friends, and community would send a clear signal

that copyright infringement and money laundering are serious offenses punishable with prison. A

36-month sentence would be a more than adequate deterrent; while Mr. Polo is committed to

leading a lawful life after his release (and has expressed an interest in using his skills to combat




21
   See Nomm Statement of Facts, United States v. Nomm, No. 12-cr-00003-LO-8, (E.D. Va. Feb.
13, 2015) ECF No. 204.
22
   See Nomm Plea Agreement, 2-3, United States v. Nomm, No. 12-cr-00003-LO-8, (E.D. Va.
Feb. 13, 2015) ECF No. 203.
                                                 12
Case 1:19-cr-00253-TSE Document 478 Filed 05/01/21 Page 13 of 14 PageID# 2669




copyright infringement online 23), this case and his sentence would also be a warning sign to others

who may not necessarily be aware that copyright infringement can carry significant prison

sentences.

       Moreover, with respect to deterrence, research has shown that shorter prison sentences are

just as effective as longer prison sentences – perhaps even more so. 24 The Department of Justice

agrees: “Increasing the severity of punishment does little to deter crime.” See Nat’l Institute of

Justice, Five Things About Deterrence, available at https://nij.ojp.gov/topics/articles/five-things-

about-deterrence. The Sentencing Commission recently reaffirmed this point in a study of the

recidivism rates of offenders with lengthy prison sentences that found no statistically significant

difference in the recidivism rates of those who were released early under the drugs minus two

amendment and those who were not.25

       In sum, a sentence of 36 months is no greater than necessary to achieve the goals of

sentencing. Mr. Polo knows that he will be separated from his family and unable to meaningfully

co-parent his children.




And considering the fact that other similarly situated defendants in this district received downward




23
   Letter of Darryl Polo.
24
   Michael Tonry, Purposes and Functions of Sentencing, 34 Crime & Just. 1 (2006), available
at https://scholarship.law.umn.edu/faculty_articles/495. “[I]ncreases in severity of punishments
do not yield significant (if any) marginal deterrent effects. Three National Academy of Science
panels . . . reached that conclusion, as has every major survey of the evidence.” Id. at 28-29.
25
   U.S. Sentencing Comm’n, Retroactivity & Recidivism: The Drugs Minus Two Amendment (July
8, 2020), available at https://www.ussc.gov/research/research-reports/retroactivity-recidivism-
drugs-minus-two-amendment).

                                                13
Case 1:19-cr-00253-TSE Document 478 Filed 05/01/21 Page 14 of 14 PageID# 2670




variances for similar conduct, a 36-month sentence is clearly the appropriate and just punishment

for Mr. Polo.


                                             Respectfully submitted,



                                             Darryl Polo

                                             By Counsel

                                             ___/s/_____________
                                             Elizabeth Mullin
                                             Virginia Bar Number 86668
                                             Assistant Federal Public Defender

                                             Office of the Federal Public Defender
                                             1650 King Street, Suite 500
                                             Alexandria, Virginia 22314
                                             (703) 600-0879 (T)
                                             (703) 600-0880 (F)
                                             Elizabeth_Mullin@fd.org (email)



                              CERTIFICATE OF SERVICE
       I hereby certify that on May 1, 2021, I will electronically file the foregoing pleading with
the Clerk of the Court using the CM/ECF system, which will then send a notification of such filing
(NEF) to all counsel of record.


                                             ___/s/____________
                                             Elizabeth Mullin
                                             Virginia Bar Number 86668
                                             Assistant Federal Public Defend




                                                14
